 MAJESTIC MOLDED PRODUCTSMajestic Molded Products,Inc.andUnited IndustryWorkers,Local 424 formerly known as UnitedBrotherhood of Industrial Workers,Local 424.Case 29-CA-1243013 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONUpon a charge filed by the Union 19 May 1986,theGeneral Counsel of the National Labor Rela-tions Board issued a complaint 4 June 1986 againstthe Company, the Respondent, alleging that it hasviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act.The complaint alleges that on 6 March 1986, fol-lowing a Board election in Case 29-RC-5899, theUnion was certified as the -exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since 26 March 1986 the Company hasrefused to bargain with the Union. On 11 June1986 the Company filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 13 August 1986 the General Counsel filed aMotion for Summary Judgment. On 19 August1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint, the Respondentadmits that United Industry Workers, Local 424 re-quested it to bargain collectively and that it re-fused. The Respondent denies, inter alia, commercefacts, that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act, and that .the Board certified Local 424 asthe exclusive collective-bargaining representativeof its unit employees. The Respondent stated that itlacks knowledge that Local 424 changed its namefrom United Brotherhood of IndustrialWorkers,123Local 424 to United Industry Workers, Local 424,1and that Local 424 is a labor organization withinthe meaning of Section 2(5) of the Act. The Re-spondent asserts as affirmative defenses that UnitedIndustryWorkers, Local 424 was not properly cer-tified by the Board as the collective-bargaining rep-resentative of employees in an appropriate unit andthat it is not required to bargain with the Union be-cause over 3 years have elasped since the election,there has been extensive turnover of employeessince the election, and the election was conductedin an atmosphere of fear and coercion.The General Counsel contends that the denials intheRespondent's answer either raise no issueswhich were not or could not have been litigated inthe underlying representation case, or are conclu-sivelyproved by the exhibits attached to theMotion for Summary Judgment. The GeneralCounsel argues that concerning the Respondent'sdenial of commerce facts, the Respondent enteredinto a Stipulated Election Agreement 31March1983,which admitted the commerce facts allegedin the complaint, as well as the conclusion that theRespondent is engaged in interstate commerce. Asto the Union's name change, the General Counselargues that the Respondent has been supplied withan affidavit by the Union's president relating to thename change and that the Respondent has no infor-mation that controverts the affidavit. Therefore,the General Counsel maintains that no hearing onthe name change is required. The General Counselsubmits that the status of the Union as a labor or-ganizationcould have been litigated in the repre-sentation proceeding. The General Counsel con-tends that the Respondent's' other defenses arewithout merit.We agree with the General Counsel. The record,including the record in Case 29-RC-5899, revealsthat an, election was hel'd' 26 April 1983 pursuant toa ,Stipulated Election Agreement. The tally of bal-lotsshows that of approximately 155 eligiblevoters, 64 cast valid ballots for the Union and 61cast valid ballots for' the Intervenor, Local 222,Production, Service and Sales 'District Council,Hotel Employees & Restaurant Employees Interna-tional Union, AFL-CIO, with 1 void and 1 nonde-terminative challenged ballot. The Intervenor, filedobjections to the election and on 31 May 1983 theRegional Director issued a report reeornmendingthat the Intervenor's objections be overruled andthat the Union be certified. The Intervenor timelyfiledwith the Board exceptions to the Regional Di-'On 13 June 1986,the Respondent filed a motion for bill of particularsconcerning the Union's alleged name change which was denied by theActing Associate Chief Administrative Law Judge on 31 July 1986.282 NLRB No. 21 124DECISIONSOF NATIONALLABOR RELATIONS BOARDrector's recommendations.On 19 February 1985the Board issued a Decision and Order DirectingHearing adopting the Regional Director's recom-mendation that the Intervenor's Objections 1 and 2be overruled and directing a hearing on the Inter-venor's Objection 3. A hearing was held and on 20December 1985 the hearing officer issued a report,recommending that Objection 3 be overruled. On31December 1985 the Intervenor filed exceptionsto the hearing officer's report. On 6 March 1986the Board issued a Supplemental Decision and Cer-tification of Representative, adopting the hearingofficer's recommendations and certifying the Unionas the collective-bargaining representative of theunit employees.By letters dated 25 March and 22 April 1986 theUnion requested the Company to bargain. Since 26March 1986 the Respondent has failed to meet andbargain with the Union.In her Motion for Summary Judgment, the Gen-eral Counsel argues that the Respondent is refusingto bargain merely to test the Union's certificationby the Board in Case 29-RC-5899.In its response to the Notice to Show Cause, theRespondent continues to dispute the issue of juris-diction.The Respondent argues that because 3-1/2years have elapsed since the Respondent enteredinto the Stipulated Election Agreement, it cannotbe held as a matter of law that the stipulation isstill valid.With regard to the Union's alleged namechange, the Respondent argues that it is entitled tocross-examine the Union's president and subpoenadocuments on this issue. The Respondent contendsthat the issue of the Union's labor organizationstatuswas not resolved by the Stipulated ElectionAgreement because that stipulation pertained onlytoUnitedBrotherhood of IndustrialWorkers,Local 424, not United Industry Workers, Local424. The Respondent maintains that until it is heldthat these two organizations are identical there canbe no conclusion of labor organization status basedon the stipulation. The Respondent further main-tains that the stipulation' is no longer valid becauseof the 3-1/2-year time lapse. The Respondent con-tinues to argue that the Union was -not properlycertified by the ' Board' because the election washeld in an atmosphere of fear and coercion. TheRespondent also pursues its contention that becauseof turnover in the unit bargaining should not be re-quired.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, A respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissuesthat ' were or could have beenlitigated in a prior representation proceeding. SeePittsburgh Plate Glass Co. v. NLRB,313 U.S. 146,162 (1941); Secs. 102.67(f) and 102.69(c) of theBoard's Rules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI.JURISDICTIONThe Company, a New York corporation, is en-gaged in the manufacture, sale, and distribution ofinjectionmolded products at its facility in Hol-brook, New York, where, during the past calendaryear, a representative period, it manufactured, sold,and distributed at its Holbrook plant productsvalued in excess of $50,000 of which productsvalued in excess of $50,000 were shipped from theplant in interstate commerce directly to States ofthe United States other than the State in which it islocated.We fmd that the Company is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that the Union2 isa labor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The Certification3Following the election held 26 April 1983 theUnion was certified 6 March 1986 as the collective-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time production,maintenance, shipping and receiving employ-ees employed by the Employer, excluding allother employees, tool room employees, guards,and supervisors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.2We find that despite itsname changeUnited IndustryWorkers,Local 424 is the same labor organization as United Brotherhood of Indus-trialWorkers, Local 424.2We amend the certification to reflect the Union's name change toUnited Industry Workers, Local 424 MAJESTIC MOLDED PRODUCTS125B. Refusal to Bargain-Since 25 March 1986 the Union has requestedthe Company to bargain, and since 26 March 1986the Company has refused. We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 26 March 1986 to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit, the Company has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understandingin a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tialperiod of the certification -as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);BurnettConstruction-Co., 149 NLRB 1419, 1421 (1964), enfd, 350 F.2d57 (30th Cir. 1965).4ORDER-The NationalLaborRelations Board orders thatthe Respondent,MajesticMolded Products, Inc.,Holbrook,New York,itsofficers,agents, succes-sors,and assigns,shall'1.Cease and desist from(a)Refusing to bargain with United IndustryWorkers,Local424 formerlyknown as UnitedBrotherhood of IndustrialWorkers, Local 424 asthe exclusive bargaining representative of the em-ployees in the bargaining unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of,the rights guaranteed them by Section 7of the Act.4The GeneralCounsel seeks a visitatonal clause authorizing theBoard, for compliance purposes,to obtaindiscovery from theRespond-ent under the Federal Rules of Civil Procedure subject to the supervisionof the United States court of appeals enforcing this Order Under the cir-cumstances of this case, we find it unnecessary to include such a clause.Accordingly, we deny the General Counsel's request.",2.:Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Unionas the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understandingin a signedagreement:All full-time and regular part-time production,maintenance, shipping and receiving employ-ees employed by the Employer, excluding allother employees, tool room employees, guards,and supervisors as defined in the Act.(b) Post at its facility in Holbrook, New York,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gionalDirector for Region 29, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receiptand maintainedfor 60 consecutivedays in conspicuous places includingallplaceswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.5 If this Order is enforced'by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelationsBoard."(c)Notify theRegionalDirector in writingwithin 20 days from the date of this Order what steps'the Respondent hastaken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the'National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with United In-dustryWorkers, Local 424 formerly known asUnited Brotherhood of Industrial Workers, Local424 as the exclusive representative of the employ-ees in the bargaining unit.WE WILL NOT in any like or related ' mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit: 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time production,ployees, tool room employees, guards,and su-maintenance,shipping and receiving employ-pervisors as defined in the Act.ees employed by us, excluding all other em-MAJESTIC MOLDED PRODUCTS, INC.